Case 1:08-cv-01034-AT Document 650 Filed 10/11/18 Page 1 of 7
          Case 1:08-cv-01034-AT Document 650 Filed 10/11/18 Page 2 of 7



               WHEREAS, the parties may review and discuss Confidential Material during the

course of such consultation; and

               WHEREAS, all stakeholders’ interests are best served by ensuring the

confidentiality of information and materials discussed in the remedial phase of the above-

captioned actions and clearly setting forth the terms by which Confidential Material will be

handled; and

               WHEREAS, without such a confidentiality order, the effectiveness of the

remedial phase of these actions may be seriously compromised; and

               WHEREAS, the participants’ ongoing work during the remedial phase cannot

succeed if any participant is caused to feel that its views expressed in a confidential context will

be disclosed publicly; and

               WHEREAS, the confidentiality order shall not compromise appropriate

transparency, the Court being satisfied that the information provided by the Monitor to the Court

and the public in his periodic reports and other public filings is complete and thorough;

               NOW, THEREFORE, upon the Application of Peter Zimroth, Monitor, and for

good cause, it is hereby ORDERED on this 11th day of October 2018:

       1. The following definitions shall apply to this Confidentiality Order unless otherwise

           specified:

               a. “Confidential Material” shall mean documents, Sealed or Protected Material,

                   data, communications and other materials or information shared by any party

                   or the Monitor concerning the remedial aspects of the above-captioned actions,

                   except as follows:




                                                  2
Case 1:08-cv-01034-AT Document 650 Filed 10/11/18 Page 3 of 7



          i. Any information that has been obtained through a New York Freedom

             of Information Law (“FOIL”) request, or information that: (1) is

             otherwise publicly available; or (2) has been publicly disclosed;

          ii. Statements that representatives or personnel of the City made in the

             presence of community stakeholders, as defined by the Floyd/Ligon

             Remedial Order;

          iii. Any information shared by any party or the Monitor if the party that

             shared the information (or the Monitor if the Monitor shared the

             information) agrees that the information should not be confidential.

   b. “Plaintiffs’ Counsel” shall mean any attorney assigned to represent the Class

      Representatives and Class Members in the above-captioned actions in any

      capacity, regardless of whether that attorney is an attorney of record in any of

      the above-captioned actions, their employers, and personnel of their employers.

   c. “Class Representatives” shall mean the Named Plaintiffs in each of the above-

      captioned actions, as further defined in their respective proceedings.

   d. “Class Members” shall mean the class defined by the court in Floyd and Davis

      and the class agreed upon by the parties in Ligon, as further defined in the

      proceedings in the above-captioned actions.

   e. “City” shall mean the City of New York, and for purposes of this

      Confidentiality Order, shall be construed to specifically include the New York

      City Law Department (“Law Department”) and the New York City Police

      Department (“NYPD”) unless otherwise noted herein.




                                    3
  Case 1:08-cv-01034-AT Document 650 Filed 10/11/18 Page 4 of 7



       f. “Floyd/Ligon Remedial Order” shall mean the joint Opinion and Order in Floyd

           v. City of New York, No. 08 Civ. 1034, dated August 12, 2013 (Floyd, ECF

           372), as modified by the Order Modifying Remedial Order, dated July 30, 2014

           (Floyd, ECF 466).

       g. “Sealed or Protected Material” shall mean any documents, records, or papers

           covered by at least one of the following statutes:

               i. N.Y. CRIM. PROC. LAW § 160.50;

               ii. N.Y. CRIM. PROC. LAW § 160.55;

               iii. N.Y. CRIM. PROC. LAW § 160.58;

               iv. N.Y. CRIM. PROC. LAW § 160.59;

               v. N.Y. CRIM. PROC. LAW § 720.35; or

               vi. N.Y. CIV. RIGHTS LAW § 50-a.

       h. “NYPD Police Union” shall mean any of the following labor unions

           representing certain ranks of the NYPD, including:

               i. the Patrolmen’s Benevolent Association of the City of New York;

               ii. the Detectives’ Endowment Association;

               iii. the Sergeants Benevolent Association;

               iv. the Lieutenants Benevolent Association; and

               v. the Captains Endowment Association.

2. The parties must refrain from disclosing Confidential Material publicly, including, but

   not limited to, in public statements.




                                           4
  Case 1:08-cv-01034-AT Document 650 Filed 10/11/18 Page 5 of 7



3. The terms of this Confidentiality Order apply to Plaintiffs’ Counsel and the City. They

   do not limit the ability of the Monitor or Facilitator to communicate and share

   information with the Court.

4. The parties may provide Confidential Material to experts and consultants retained by

   them to assist in the remediation of these matters, provided that these individuals keep

   such Confidential Material confidential and sign a confidentiality agreement approved

   by the Monitor.

5. Plaintiffs’ Counsel may make any use of its own Confidential Material (i.e., material

   that originally became Confidential Material because Plaintiffs’ Counsel shared it)

   without breaching this Confidentiality Order. Plaintiffs’ Counsel may not disseminate

   other Confidential Material to anyone other than the parties and Monitor. Plaintiffs’

   Counsel may, however, show that Confidential Material to the Class Representatives

   and representatives of Communities United for Police Reform (“CPR”), a named

   stakeholder in the Floyd/Ligon Remedial Order. Before being shown that Confidential

   Material, the Class Representative or the CPR representative must sign a confidentiality

   agreement approved by the Monitor.

6. The City may make any use of its own Confidential Material (i.e., material that

   originally became Confidential Material because the City shared it) without breaching

   this Confidentiality Order. The City may also share its own Confidential Material for

   operations pertaining to the NYPD, including sharing with other governmental entities,

   and such use will not be deemed a waiver of confidentiality. For the avoidance of doubt,

   any Confidential Material that the City shares with other governmental entities will

   lose its confidential status if those entities publicly disclose it.



                                           5
  Case 1:08-cv-01034-AT Document 650 Filed 10/11/18 Page 6 of 7



7. The City may not disseminate others’ Confidential Material (i.e., material that

   originally became Confidential Material because someone other than the City shared

   it) to anyone other than the parties and Monitor. The City may, however, show that

   Confidential Material to representatives of the NYPD Police Unions. Before being

   shown the Confidential Material, the NYPD Police Union representative must sign a

   confidentiality agreement approved by the Monitor.

8. Any party seeking to submit Confidential Material to the Court must give notice to all

   parties, five days before filing, of the Confidential Material that would be submitted.

   Any party that wishes to have the identified Confidential Material submitted under seal

   must petition the Court for that relief. That party must so move the Court for a sealing

   order at least 24 hours before the filing.

9. This Confidentiality Order augments but does not revoke, supersede, or modify any

   prior confidentiality orders from the Court or written agreements among the parties.

10. The parties may enter into ancillary confidentiality agreements, with additional

   measures related to specifically-identified Confidential Material. Any ancillary

   confidentiality agreement may not contradict or diminish any of the provisions in this

   order but may provide for additional procedures or requirements. If the parties agree to

   such an ancillary confidentiality agreement, it may be approved by the Monitor without

   further action by the Court.

11. This Confidentiality Order will survive the termination of the Court’s jurisdiction in

   the above-captioned actions, and will continue to be binding upon all persons to whom

   Confidential Materials are produced or disclosed. Any Confidential Material that is not




                                          6
        Case 1:08-cv-01034-AT Document 650 Filed 10/11/18 Page 7 of 7



         released by the City, obtained through FOIL, or otherwise made public, will remain

         confidential.

      12. The Court shall retain jurisdiction over all persons subject to this Confidentiality Order

         to the extent necessary to enforce any obligations arising hereunder. Additionally, the

         Court reserves the right, in its sole discretion, to modify this Confidentiality Order at

         any time.



SO ORDERED.

Dated: October 11, 2018
       New York, New York




HONORABLE ANALISA TORRES
United States District Judge




                                                7
